         Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 1 of 37



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BARBARA ANN KELLY                               *
                                                *
v.                                              *           Civil No. CCB-17-3668
                                                *
OFFIT KURMAN, P.A.                              *

                                         ************

                                       MEMORANDUM

       In this case plaintiff Barbara Ann Kelly brings breach of contract, fraud, malpractice,

breach of fiduciary duty, and intentional infliction of emotional distress claims against her prior

counsel, defendant Offit Kurman, P.A. (“Offit Kurman”). Pending before the court is Offit

Kurman’s motion to dismiss, (ECF 25), and several additional motions. Kelly has filed a motion

to disqualify counsel for Offit Kurman. (ECF 27). Kelly’s husband, Gregory Myers, has moved to

intervene as a plaintiff in the case. (ECF 52). Offit Kurman opposes those motions. In response to

various filings Kelly has made, Offit Kurman has filed a motion to strike Kelly’s amended

complaint, (ECF 35), and a motion to strike Kelly’s suggestion of bankruptcy, (ECF 55). Kelly

opposes those motions. These matters have been fully briefed or the parties have had an

opportunity to respond, and no oral argument is necessary. See Local Rule 105.6 (D. Md. 2021).

For the following reasons, the court will deny the motion for disqualification and the motion to

intervene and will grant the motion to strike the amended complaint, the motion to strike the

suggestion of bankruptcy, and the motion to dismiss.

                                 FACTUAL BACKGROUND

       On or about December 13, 2013, Kelly and Offit Kurman entered into a Credit Agreement

(“Agreement”). (ECF 1, Compl. ¶ 6; ECF 1-2, Agreement). Under the terms of the Agreement,

Offit Kurman was to provide “future legal services” to Kelly, by representing her in four pending

                                                1
         Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 2 of 37



actions to which Kelly was a party: Kelly v. Davis et al., Case No. 3:10-cv-00392-MW-EMT (N.D.

Fla.) (“Seaside Case”); Kelly et al v. Regions Bank, Case No. 3:11-cv-00252-MCR-EMT (N.D.

Fla.) (“Regions Case”); Regions Bank v. Kelly et al., Case No. 2010-CA-001162 (1st Jud. Cir. Ct.

Walton Cnty.) (“Lot 6 Case”); United States Bank N.A. v. Kelly et al., Case No. 11-2009-CA-

010813 (20th Jud. Cir. Ct. Collier Cnty.) (“Naples Case”). (ECF 1-2, Agreement, art. I ¶¶ 1–4).

       In exchange for those future legal services, Kelly agreed to pay a previously accrued

balance of $231,222.40 in legal fees to Offit Kurman, plus the total of all fees and costs rendered

in November 2013 in the Regions Case and the Lot 6 Case (“the November Balance”), plus all

fees and costs incurred in performing the future legal services. (Id., art. II, Credit and Payment

Terms). Kelly agreed to pay the November Balance by no later than December 31, 2013. The

remainder of the fees were due according to a payment plan set forth in the Agreement and were

secured by a $550,000 mortgage (“Florida Mortgage”) encumbering in favor of Offit Kurman two

unimproved real properties located in Walton County, Florida: “Lot 3 Watercolor,” owned by

Kelly and “Lot 6 Seaside,” owned by Kelly and Myers. (Id., art. II, Credit and Payment Terms,

Ex. A to Agreement, Florida Mortgage; ECF 1-3). Kelly further agreed that Lot 6 Seaside would

be “listed for sale no later than January 20, 2014, and that the list price for the property would be

no more than $1.955 million, unless otherwise agreed in writing by Offit Kurman.” (ECF 1-2,

Agreement, art. II, Credit and Payment Terms).

       The Agreement gives Offit Kurman the “sole discretion” to declare Kelly in default of the

Agreement in the event of one of several scenarios, including “if Kelly shall breach or fail in the

performance of any of the terms, conditions or covenants of this Agreement to be observed or

performed by Kelly . . . and such breach or failure is not cured within thirty (30) days after delivery

of written notice thereof[.]” (Id.). “Upon the occurrence of any Event of Default, at the option of



                                                  2
          Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 3 of 37



Offit Kurman, all sums due” under the Agreement “shall become immediately due and payable

. . . . [and] Offit Kurman, at its option, may discontinue providing Future Legal Services to Kelly.”

(Id.). A failure by Offit Kurman to exercise such option “shall not be deemed a waiver of the right

to exercise same at any time, including a subsequent Event of Default.” (Id.). The Agreement may

not be modified “unless the [modification] is in writing and signed by all parties.” (Id.).

         Myers was not a party to the Agreement nor an obligor with respect to the fees due under

the Agreement, but joined the Agreement “for the limited purpose of confirming (a) that he has

read this Agreement, (b) that he agrees to execute the Florida mortgage, with the understanding

that title to [Lot 6 Seaside] shall be encumbered thereby, and (c) that he agrees to the terms of the

Covenant Regarding Lot Sales” . . . to the extent that those terms pertain to [Lot 6 Seaside].” (Id).

         On September 24, 2015, Aaron Bukowitz, on behalf of Offit Kurman, sent Kelly a letter

alleging that Kelly was in breach of the Agreement. Specifically, the letter asserted that Kelly had

not listed Lot 6 Seaside for sale by the agreed upon deadline, January 20, 2014. (ECF 1. Compl.

¶ 12–13; ECF 1-7, Sept. 24, 2015, Ltr.). Bukowitz advised that “given that this breach necessarily

cannot be cured, inasmuch as it is one related to a failure to act within a specific time frame set

forth in the Credit Agreement” Offit Kurman would have the option to discontinue its provision

of legal services to Kelly on the thirty-first day following the date of the letter. (ECF 1-7, Sept. 24,

2015, Ltr.). 1

         Kelly alleges that on August 12, 2014, Timothy Lynch, an Offit Kurman attorney, sent

Myers an email “which confirms, in writing, that the reason Lot 6 Seaside . . . was not listed for



1
 By the time Bukowitz sent Kelly the September 24, 2015, notice of default, two of the four legal matters associated
with the Agreement had concluded. The parties reached settlement in the Lot 6 case on April 27, 2015. (ECF 25-10,
Lot 6 Case Dkt.). The case was dismissed on March 16, 2017. (Id.). The Notice of Dismissal by Regions Bank lists
Offit Kurman as counsel for Kelly and Myers on its Certificate of Service. (ECF 25-13, Lot 6 Case Notice of
Dismissal). The Regions Case was dismissed by joint motion of the parties on April 10, 2015, after the parties reached
settlement. (ECF 25-19 Regions Case Joint Motion to Dismiss; ECF 25-14, Regions Case Dkt.).

                                                          3
          Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 4 of 37



sale pursuant to the term of the Credit Agreement was because Offit Kurman instructed that Lot 6

not be listed pursuant to the terms of the Credit Agreement given the procedural posture of one of

the four legal matters identified in the Credit Agreement[.]” (Compl. ¶ 13). The August 12, 2014,

email from Lynch to Myers is attached to the complaint as an exhibit. (ECF 1-8, Aug. 12, 2014,

Email). In connection with collections efforts by Regions Bank against Myers, Lynch wrote that

he wanted to discuss with Myers “when to list Lot 6,” and further stated: “I think that you should

list it ASAP in case things do not go as planned at our hearing. I think that Regions will be super

aggressive on its collection efforts.” (ECF 1-8). Kelly does not allege that she and Offit Kurman

agreed in writing that Lot 6 Seaside should not be listed by January 20, 2014 as contemplated by

the Agreement.

        Offit Kurman moved to withdraw as counsel for Myers and Kelly in the Naples Case on

September 25, 2015 and November 3, 2015, respectively. (ECF 25-35, Myers Withdrawal; ECF

25-9, Kelly Withdrawal). The motion as to Myers was granted on October 1, 2015. (ECF 25-3,

Naples Case Dkt. at 25). New counsel entered an appearance on behalf of both Myers and Kelly

on May 8, 2017. (Id. at 29). Offit Kurman moved to withdraw as counsel for Kelly in the Seaside

Case on July 6, 2012, prior to the Agreement, citing non-payment of fees and irreconcilable

differences. (ECF 25-22, Seaside Case First Motion to Withdraw). That motion was renewed on

November 7, 2015 and granted on November 10, 2015, after Kelly had obtained new counsel.

(ECF 25-20, Seaside Case Dkt.). 2

        On December 2, 2016, Gregory Johnson, an attorney with Offit Kurman, sent a letter to

Kelly titled “Supplemental Notice of Default Demand for Payment and Imminent Suit Filing.”



2
  On October 5, 2015, Bukowitz sent a letter to Kelly and Myers informing them that Offit Kurman was withdrawing
from its representation of Kelly and Myers in seven litigation matters not associated with the Agreement. (Compl.
¶ 14; ECF 1-9, Oct. 5, 2015 Ltr.).

                                                       4
         Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 5 of 37



(ECF 1, Compl. ¶ 17; ECF 1-12, Dec. 2, 2016 Ltr.). The letter notifies Kelly of a “supplemental

default” under the agreement for failure to pay a monthly amount due of $19,500.00 on or before

December 1, 2016. The letter further attaches a ledger of fees for each of the four cases associated

with the Agreement, an amortization schedule, and a copy of the September 24, 2015, letter. (Id.).

       On July 6, 2017, Kelly sent an email to Bukowitz and Johnson concerning a claim Offit

Kurman filed on October 18, 2016, case caption “In re Gregory B. Myers, Case No. 15-26033-

WIL.” (ECF 1, Compl. ¶ 18; ECF 1-13, Jul. 6, 2017 Email). Kelly asked, “[p]ursuant to the terms

of the attached Mortgage and the disclosure requirements of the federal Truth-in-Lending Act,

please immediately forward to me a copy of the legally required disclosure of the purported

debt/lien which Offit Kurman, P.A. is claiming in the above referenced case, which disclosure was

required by law to be provided to me at the time the purported debt/lien was incurred.” (Id.). Kelly

alleges that Offit Kurman did not respond to this request. (ECF 1, Compl.¶ 18).

                                  PROCEDURAL HISTORY

       This case has a lengthy and cumbersome history which the court will explain in

considerable detail given the number of motions pending in this case and the relationship between

this history and the merits of those motions.

       On December 12, 2017 Kelly, proceeding pro se, filed this action against Offit Kurman

alleging breach of contract (Count I); Truth-In-Lending Act (“TILA”) (Count II); Fair Debt

Collection Practices Act (“FDCPA”) (Count III); constructive fraud, fraudulent inducement, and

fraudulent misrepresentation (Count IV); breach of fiduciary duty (Count V); legal malpractice

(Count VI); and intentional infliction of emotional distress (“IIED”) (Count VII) claims. (ECF 1,

Compl.).




                                                 5
         Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 6 of 37



       Kelly alleges that Offit Kurman breached the Agreement by failing to prosecute the four

actions named in the Agreement and “without just cause, discontinuing the provision of legal

services and prematurely withdrawing its representation.” (ECF 1, Compl. ¶ 21). The breach, she

alleges, rose to the level of intentional infliction of emotional distress. (Id. ¶ 76–84). She further

alleges that her TILA and FDCPA claims arise out of Offit Kurman’s alleged failure to provide a

TILA disclosure in connection with her 2017 email request and because it sent Kelly a breach

letter and supplemental notice of default in connection with the Agreement. (Id. ¶¶ 27–35). As for

her fraud claims, Kelly asserts that Offit Kurman made false statements to Kelly that the

Agreement and Florida Mortgage were authorized, lawful, and in her best interest in order to

induce her to agree to both. (Id. ¶ 37–51). Her breach of fiduciary duty and legal malpractice claims

arise from similar allegations. (Id. ¶ 52–75).

       On March 29, 2018, Offit Kurman filed a Suggestion of Bankruptcy, requesting that the

court stay proceedings in light of Kelly’s March 13, 2018 Voluntary Petition for Chapter 13

Bankruptcy in the United States Bankruptcy Court for the District of Maryland, Case No. 18-

13244. The court issued an order acknowledging that an automatic stay had issued as a result of

the bankruptcy proceedings and administratively closing the case. (ECF 10).

       On December 4, 2019, Kelly, then represented by counsel, moved to reopen the case, in

light of the dismissal of Kelly’s bankruptcy case. (ECF 12 at 1–2). On December 16, 2019, the

court granted the motion to reopen. (ECF 13). On May 15, 2020, having received no further filings

or correspondence, the court requested a status report by June 8, 2020. (ECF 14). On June 8, 2020,

counsel for Kelly filed a status report representing that Offit Kurman had not yet answered the

Complaint, but should Offit Kurman or the court take the position that service anew was required




                                                  6
         Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 7 of 37



in light of the intermediate stay, Kelly was prepared to issue a new summons and repeat service.

(ECF 16). A summons was reissued to Kelly on June 18, 2020. (ECF 18).

       On August 5, 2020, counsel for Kelly moved to withdraw his appearance, representing that

he and Kelly had “developed material, irreconcilable differences of opinion to the extent that

continued representation [was] not in the best interests of” Kelly. (ECF 19). The court granted the

motion on August 6, 2020. (ECF 20). On August 13, 2020, counsel for Offit Kurman filed a “Line

Regarding Service of the Complaint on Behalf of the Defendant.” (ECF 23). Counsel for Offit

Kurman represented that he had engaged in discussions with Kelly’s former counsel regarding

Offit Kurman’s acceptance of service of the Complaint in which Kelly’s former counsel stated that

he intended to file an amended complaint. (Id. at 1). Counsel agreed that Offit Kurman would not

respond to the Complaint until the proposed amended complaint was filed by counsel for Kelly.

(Id.; ECF 23-1). After failing to receive an amended complaint, counsel for Offit Kurman reviewed

the docket and discovered that counsel for Kelly had withdrawn from the case. Thereafter, on

August 13, 2020, counsel for Offit Kurman sent Kelly a letter, agreeing to accept service of the

original complaint on behalf of Offit Kurman as of August 13, 2020. (ECF 23 at 1–2).

       On September 3, 2020, Offit Kurman filed a motion to dismiss the Complaint pursuant to

Fed. R. Civ. P. 12(b)(6) for failure to state a claim. (ECF 25). On September 8, 2020, the Clerk of

the Court mailed a notice to Kelly notifying her of Offit Kurman’s motion and indicating that she

had a right to file a response to the motion within twenty-eight days of the notice. (ECF 26). On

October 5, 2020, the day before her response was due, Kelly emailed Offit Kurman’s counsel to

request a twenty-eight-day extension of time to respond to the motion, stating that she was

“required to travel to NC over the weekend for a family issue.” (ECF 31-10). Counsel consented

to a fourteen-day extension. (Id.). The next day, October 6, 2020, Kelly filed a motion to disqualify



                                                 7
         Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 8 of 37



counsel for Offit Kurman, Eccleston & Wolf P.C. (“Eccleston & Wolf”) (ECF 27), and a consent

motion for extension of time to respond to the motion to dismiss, (ECF 28). The motion to

disqualify argues that Eccleston & Wolf’s representation of Offit Kurman presents a conflict of

interest because an attorney employed with the firm, Robert Gittins, formerly represented Kelly

and her husband Myers in several matters, including as counsel for Myers in connection with the

Agreement and Mortgage at issue in this case. (ECF 27 at 2–6, 8–10). Offit Kurman timely

opposed the motion and included with its opposition a sworn declaration by Gittins in which he

confirms that he represented Myers in several matters, but denies that he has ever represented

Kelly in any legal matter and states that he has no recollection or record of providing legal services

to Myers in connection with the Agreement or Mortgage. (ECF 31-1, Gittins Decl. ¶¶ 7–26).

Gittins further avers that he has been screened from any involvement in the representation of Offit

Kurman in this litigation. (Id. ¶ 27).

       On October 15, 2020, Kelly filed a motion to stay the case pending the court’s ruling on

the motion for disqualification. The court granted the consent motion, thereby extending Kelly’s

deadline to respond to the motion to dismiss through October 20, 2020, (ECF 29), and the court

denied the motion to stay, (ECF 32).

       On October 30, 2020, ten days after Kelly’s extended deadline to respond to Offit

Kurman’s motion to dismiss had passed, Kelly filed not a response to the motion, but an amended

complaint, (ECF 33), which she further supplemented with exhibits on November 13, 2020, (ECF

34). Offit Kurman moved to strike the amended complaint. (ECF 35). On November 24, 2020,

Kelly filed a motion for enlargement of time to file a reply in support of her motion for

disqualification and to file an opposition to the motion to strike through December 31, 2020. (ECF

36). The court granted this motion, but extended Kelly’s deadline to make both filings only through



                                                  8
         Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 9 of 37



December 18, 2020 and noted “that it has become plaintiff’s pattern in this litigation to delay

deadlines. For instance, the motion to enlarge time before the court was filed twenty-two days after

the deadline for her to file her reply to the motion for disqualification, and plaintiff appears to

provide no excuse for the delay in seeking an extension. See Fed. R. Civ. P. 6(b)(1)(B).” (ECF

38). On December 18, 2020, Kelly filed a further motion for extension of time to make these

filings. (ECF 39). On December 21, 2020, without an order from the court on her motion for an

extension, Kelly filed a response to the motion to strike and a reply in support of her motion to

disqualify, which presented, for the first time, additional documentary evidence in support of her

motion. (ECFs 40, 41). Offit Kurman thereafter filed a motion for leave to file a surreply. (ECF

42). On January 26, 2021, the court granted the motion for leave to file a surreply and Kelly’s

unopposed motion for extension of time, but reiterated that “the plaintiff has continued to delay

deadlines in this litigation[.]” (ECF 50). The court further ordered that it would permit no further

briefing on the motion to disqualify. (Id.).

       Two days later, Myers moved to intervene in the case. (ECF 52). Offit Kurman timely

responded to the motion. (ECF 53). Myers did not file a reply, but on March 1, 2021, Kelly filed

a Suggestion of Bankruptcy that Myers had filed for Chapter 13 bankruptcy in the United States

Bankruptcy Court for the Middle District of Florida, Case No. 2:21-bk-00123, and requested, in

light of Myers’s pending motion to intervene, that the court stay the case. (ECF 54). Offit Kurman

has moved to strike the Suggestion of Bankruptcy, (ECF 55), Kelly opposes that motion, (ECF

56), and Offit Kurman has replied, (ECF 57).

       The motions now pending before the court, Offit Kurman’s motion to dismiss (ECF 25),

Kelly’s motion for disqualification, (ECF 27), Offit Kurman’s motion to strike the amended

complaint (ECF 35), Myers’s motion to intervene (ECF 52), and Offit Kurman’s motion to strike



                                                 9
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 10 of 37



the suggestion of bankruptcy (ECF 55) are either fully briefed or all parties have had an opportunity

to respond and they are ready for resolution.

                                           DISCUSSION

        As should be evident at this point, this straightforward state common law case has been

made unnecessarily complex. Thus, the court will endeavor to provide a clear roadmap as to the

resolution of the pending motions. As the court will explain, the motions in this case are

interrelated and are the result of Kelly’s tactics to delay deadlines and/or delay the court’s ruling

on the motion to dismiss, and several of the motions before the court require consideration of the

extent of Myers’s involvement in the Agreement at issue and the history of his relationship with

Offit Kurman and Robert Gittins. The court will address Myers’s relationship to the Agreement

and to Gittins first and will then turn to the motion to strike suggestion of bankruptcy, the motion

to intervene, the motion to disqualify, the motion to strike the amended complaint, and finally, the

motion to dismiss.

   I.      Myers’s Interest in the Litigation

        Kelly has asserted in various filings that Myers is a party to the Agreement. (ECF 41 at 4

n.4; ECF 52 at 3; ECF 56 at 3). Following the Maryland rule of the objective interpretation of

contracts, the court looks to the language of the contract itself to determine its meaning and

whether Myers was intended to be a party to the Agreement. See Wash. Metro. Area Transit Auth.

V. Potomac Inv. Props., Inc., 476 F.3d 231, 235 (4th Cir. 2007). The first paragraph of the

Agreement reads:

        For value received, the undersigned, Barbara Ann Kelly (“Kelly”) and Offit
        Kurman, P.A. (“Offit Kurman”) enter into this Credit Agreement (this
        “Agreement”) as of the 13th day of December, 2013. Gregory B. Myers (“Myers”)
        joins this Agreement not as a party, but only for the limited purpose set forth below.




                                                 10
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 11 of 37



(ECF 1-2, Agreement at 1, emphasis added). As explained previously, the Agreement concerns

Offit Kurman’s representation of Kelly in in the Seaside Case, the Regions Case, the Lot 6 Case,

and the Naples Case, and the legal fees Kelly owed or might incur in connection with that

representation. For three of those cases, the Regions Case, the Lot 6 Case, and the Naples Case,

one of Offit Kurman’s obligations under the Agreement was that it would not “dismiss, settle, or

otherwise resolve” those cases “without the express written consent of Kelly and Myers.” (Id. at

art. I ¶¶ 2–4). As explained previously, the Regions Case and the Lot 6 case have been terminated,

(ECF 25-19 Regions Case Notice of Dismissal; ECF 25-15, Regions Case Dkt.; ECF 25-10, Lot 6

Case Dkt.), and Offit Kurman has not been counsel for Myers in the Naples Case since 2015, (ECF

25-3, Naples Case Dkt. at 25). To the extent the Agreement created obligations on Offit Kurman’s

part to Myers, those obligations have been resolved.

       The Agreement further explains that Myers joins

       not as a party hereto or obligor with respect to the Total Amount Due, but rather,
       for the limited purpose of confirming (a) that he has read this Agreement, (b) that
       he agrees to execute the Florida Mortgage, with the understanding that the title to
       [Lot 6 Seaside] shall be encumbered thereby, and (c) that he agrees to the terms of
       the Covenant Regarding Lot Sales,” contained below, to the extent that those terms
       pertain to [Lot 6 Seaside].”

(ECF 1-2, art. II, Credit and Payment Terms, emphasis added). The “Covenant Regarding Lot

Sales,” in turn, provides that Myers and Kelly agree to list “Mortgage Parcel 2 (Lot 6 Seaside)”

“no later than January 20, 2014,” “for no more than $1.995 million, unless otherwise agreed in

writing by Offit Kurman.” (Id.).

       Thus, the plain language of the Agreement makes clear that Myers is not a party to it. To

the extent the Agreement involves Myers at all, it simply confirms that (1) Myers read the

Agreement; (2) Offit Kurman was required to seek his written consent to dismiss, settle or

otherwise resolve several legal matters (all of which have now concluded or in which Offit Kurman


                                               11
         Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 12 of 37



is no longer involved); (3) Myers agreed to execute the Florida Mortgage; and (4) Myers agreed

to list the Lot 6 Seaside property by January 20, 2014, for a price of no more than $1.995 million,

“unless otherwise agreed in writing by Offit Kurman.” (Id.).

         As for Myers’s relationship with Robert Gittins, in support of her motion to disqualify

counsel, Kelly submitted (on reply only) a series of emails between Gittins and Myers that appear

to concern the Agreement. In one email, Gittins attaches “redline drafts” of the Agreement and the

Florida Mortgage and writes that he “spent 2.3 hours between our call and the review/revision of

the subject documents.” (ECF 41-4; see also ECF 41-5; ECF 41-6; ECF 41-7). None of these

communications include Kelly. Kelly’s reply in support of her motion to disqualify additionally

includes communications between Gittins and Myers that appear to relate to other legal matters.

(ECF 41-9; ECF 41-10). None of these communications include or mention Kelly.

         With Myers’s relationship to this action clarified, the court turns to the motions.

   II.      Motion to Strike Suggestion of Bankruptcy

         First, the court must determine whether Myers’s bankruptcy petition requires the court to

stay this case. 11 U.S.C. § 362(a) provides that the filing of a voluntary petition of bankruptcy

“operates as a stay, applicable to all entities, of . . . the commencement or continuation . . . of a

judicial, administrative, or other action or proceeding against the debtor . . . [or] any act to obtain

possession of property of the estate . . . .” “Among other things, the stay bars commencement or

continuation of lawsuits to recover from the debtor, enforcement of liens or judgments against the

debtor, and exercise of control over the debtor’s property.” Ritzen Grp., Inc. v. Jackson Masonry,

LLC, 140 S. Ct. 582, 589 (2020).

         Kelly argues that Myers possesses a substantial legal interest in the outcome of this

litigation such that the interest constitutes “property” within the meaning of 11 U.S.C. § 362(a).



                                                  12
            Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 13 of 37



Kelly and Myers have attempted similar arguments a number of times, including in this court, to

no avail.

       Myers attempted to use his latest bankruptcy petition in the Middle District of Florida to stay

two actions he has pending before Florida state courts where he is a plaintiff. (See ECF 55-1, In re

Myers, Case No.1:21-bk-00123-FMD, Order (Bankr. M.D. Fla. Feb. 4, 2021); ECF 55-2). The

court granted a motion to confirm that the automatic stay did not apply to Myers in those cases

where he was a plaintiff. And Myers’s conduct in Myers v. McNamee, Hosea, Jernigan, Kim,

Greenan, & Lynch, P.A., No. 8:18-CV-03460-PX, 2020 WL 758151 (D. Md. Feb. 14, 2020),

reconsideration denied, No. 8:18-CV-03460-PX, 2020 WL 1064810 (D. Md. Mar. 5, 2020), 3

before Judge Xinis, presents circumstances nearly identical to this case. In that action, Myers

alleged breach of contract and tort claims against a different former counsel. Id. at *3. The

defendant moved to dismiss the complaint and, like Kelly in this case, Myers did not file a

responsive motion. Instead, he filed a suggestion of bankruptcy informing the court that he had

filed a bankruptcy petition, which had the effect of further delaying the proceedings due to the

automatic stay provision. Id. at *4. His bankruptcy petition was dismissed and once the case was

reopened, the court granted several extensions of time to allow Myers to oppose the motion to

dismiss, to no avail. Instead, Myers filed “yet another suggestion of bankruptcy, this time claiming

that the case must be stayed because [his] wife, who [was] not a party to this matter, had filed a

bankruptcy petition[.]” Id. The court refused to stay the case, concluding that “[t]he automatic stay

provision applicable to Kelly’s bankruptcy has no force and effect in this case because Myers is

not the debtor in Kelly’s Delaware Bankruptcy petition.” Id. (citing A.H. Robins, Inc. v. Piccinin,

788 F.2d 994, 999 (4th Cir. 1986) (automatic stay provision “is generally said to be available only



3
    Unpublished opinions are cited for the soundness of their reasoning rather than for any precedential value.

                                                           13
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 14 of 37



to the debtor, not third-party defendants or co-defendants”); Williford v. Armstrong World Indus.,

Inc., 715 F.2d 124, 126 (4th Cir. 1983) (“[T]he plain wording of the statute . . . provides for an

automatic stay of any judicial proceeding ‘against the debtor.’ . . . That insulation, however,

belongs exclusively to the ‘debtor’ in bankruptcy.”)).

       The court finds Judge Xinis’s analysis highly instructive and revealing of Kelly’s and

Myers’s tactics. Kelly is attempting the same result Judge Xinis already prevented her husband

from achieving in his similar case. Kelly is not the debtor in Myers’s bankruptcy petition and thus,

the protections the automatic stay provides does not belong to her in this case. And furthermore,

even assuming Myers possesses some interest in the matter before this court or if the court

permitted Myers to intervene (and, for the reasons explained below, it does not), an affirmative

action brought by Kelly is in no way “an action proceeding against [Myers,] the debtor” or an “act

to obtain possession of property” of his estate. 11 U.S.C. § 362(a); see also McNamee, 2020 WL

758151, at *5 (the “automatic stay provision, by its plain terms, does not reach an action where

the debtor is the plaintiff”) (citing cases, including MTGLQ Inv’ers, L.P. v. Guire, 286 F. Supp.

2d 561, 563–64 (D. Md. 2003)). The court further finds that the suggestion of bankruptcy is a

continuation of what the court has described as a “pattern in this litigation to delay deadlines.”

(ECF 38). Myers’s bankruptcy action was filed within hours of his motion to intervene in this case,

a motion which, as the court will explain, appears to itself be designed to delay this case and bolster

Kelly’s claim that Eccleston & Wolf should be disqualified. Accordingly, the court will grant Offit

Kurman’s motion to strike the suggestion of bankruptcy and the automatic stay provision will not

be applied to this case.




                                                  14
          Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 15 of 37



   III.      Motion to Intervene

          Next, the court addresses Myers’s motion to intervene.

          Rule 24 provides for two types of intervention, intervention as of right and permissive

intervention. “Intervention of Right” under Rule 24(a) requires the court to permit anyone to

intervene upon timely motion who can show: (1) timely application; (2) an interest in the subject

matter of the underlying action; (3) that a denial of the motion to intervene would impair or impede

the movant’s ability to protect its interest; and (4) that the movant’s interest is not adequately

represented by the existing parties to the litigation. Houston Gen. Ins. Co. v. Moore, 193 F.3d 838,

839 (4th Cir. 1999); Fed. R. Civ. P. 24(a). “A party moving for intervention under [Rule] 24(a)

bears the burden of establishing a right to intervene, and must do so by satisfying all four

requirements.” U.S. ex rel. MPA Const., Inc. v. XL Specialty Ins. Co., 349 F. Supp. 2d 934, 937

(D. Md. 2004) (citing In re Richman, 104 F.3d 654, 658 (4th Cir. 1997)). “Permissive Intervention”

allows the court, in its discretion, to permit anyone to intervene upon timely motion who “has a

claim or defense that shares with the main action a common question of law or fact.” Fed. R. Civ.

P. 24(b)(1)(B). The rule further requires that in “exercising its discretion the court shall consider

whether the intervention will unduly delay or prejudice the application of the rights of the original

parties.” Rule 24(b)(3). Fed. R. Civ. P. 24(c) provides that a motion to intervene “must be served

on the parties as provided in Rule 5” and “must state the grounds for intervention and be

accompanied by a pleading that sets out the claim or defense for which intervention is sought.”

             a. Failure to Comply with Rule 24(c)

          First, Myers’s motion does not comply with Rule 24(c) as it is not “accompanied by a

pleading that sets out the claim or defense for which intervention is sought.” Fed. R. Civ. P. 24(c).

Unaccompanied by a pleading, Myers’s motion does little to apprise the court or Offit Kurman of



                                                 15
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 16 of 37



his proposed claims. Instead, the motion simply asserts that Myers has an interest in the Agreement

(even though, as the court has already explained, he is not a party to it) and in the proceeds of the

Lot 6 sale and vaguely asserts that he has legal malpractice, negligence, and emotional distress

claims against Offit Kurman without any explanation as to whether and how those claims relate to

Kelly’s claims regarding Offit Kurman’s conduct with respect to the Agreement. (See ECF 52 at

3–4). Though a failure to strictly comply with this requirement does not generally prevent

intervention under Fourth Circuit precedent, see Spring Const. Co., Inc. v. Harris, 614 F.2d 374,

376–77 (4th Cir. 1980), the court highlights Myers’s procedural defect as a further example of his

and Kelly’s efforts to complicate and frustrate the judicial process.

           b. Intervention as of Right

                   i. Timeliness

       The determination of whether a motion to intervene under Rule 24(a) is timely is

committed to the court’s discretion and is guided by three factors: (1) how far the underlying suit

has progressed; (2) why the movant was tardy in filing its motion; and (3) the prejudice any

resulting delay might cause the other parties. Alt v. EPA, 758 F.3d 588, 591 (4th Cir. 2014).

       First, though this case is not at a very advanced stage (the motion to dismiss remains

unresolved and no discovery has begun) it had been pending for over three years when Myers

sought to intervene. While some delay was unavoidable due to Kelly’s initial bankruptcy petition,

since the case reopened in December 2019, Kelly’s conduct has consistently prevented the case

from progressing in a timely fashion. She delayed service of the complaint for over eight months,

until Offit Kurman finally agreed to accept service in August 2020. Thereafter, Kelly failed to

respond to Offit Kurman’s motion to dismiss after several extensions, opting instead to file the

motion to disqualify. Multiple extensions, late filings, and belatedly disclosed evidence in



                                                 16
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 17 of 37



connection with the motion to disqualify led to further delay, and only after the court made clear

it would accept no further briefing on the motion, in January 2021, did Myers file his motion to

intervene.

       Second, Myers’s motion indicates he has been aware of the claims he seeks to bring against

Offit Kurman since February 2017 (see ECF 52 at 3), yet he offers no explanation why he waited

to seek intervention until nearly four years later, in 2021. But the briefing on the motion to

disqualify offers a clue. As the court will explain below, nothing in the record suggests that Gittins

ever represented Kelly, meaning that the merits of her motion to disqualify depended in large part

on her ability to argue that Gittins’s prior representation of Myers created a conflict of interest in

this litigation. Thus, Kelly hinted in a footnote in her motion that Myers would be added as a

plaintiff (ECF 27 at 2 n.4). And indeed, another three months later and two days after the court

ordered that there would be no further briefing on the motion, Myers filed his motion to intervene.

The motion to intervene thus appears to the court to be an attempt by Kelly and/or Myers to gain

a strategic advantage in pursuing the motion for disqualification. Delay of intervention for such

strategic purposes alone may be sufficient to deny a motion to intervene based on untimeliness.

See Alt, 758 F.3d at 591–92.

       Third permitting Myers to intervene after such a delay would prejudice Offit Kurman as

his intervention would likely result only in further attempts to litigate disqualification, an issue

which has already been fully briefed.

       In sum, Myers has not met his burden to establish that his motion is timely.

                   ii. Interest in the Subject Matter of the Underlying Action, Ability to
                       Protect Interest, and Adequate Representation

       The subject matter of Kelly’s action concerns Offit Kurman’s advising her to enter into the

Agreement and its decision to deem her in default of the Agreement for her failure to list Lot 6


                                                 17
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 18 of 37



Seaside by the agreed upon date. As the court has explained, Myers is not a party to the Agreement,

except to the extent that he agreed, along with Kelly, to encumber the Lot 6 Seaside property and

list it by January 20, 2014. That Offit Kurman deemed Kelly in default of the Agreement and

pursued its rights thereunder has thus affected Myers financially to the extent that Offit Kurman

asserted the Florida Mortgage as a claim against Myers in his 2015 Chapter 11 bankruptcy case.

(ECF 53-4, In re Myers, Case No. 15-26033-WIL, Notice of Proposed Compromise and Settlement

(Bankr. D. Md. Sep. 20, 2017)). But it is unclear how the legal malpractice, negligence, and

emotional distress claims Myers seeks to pursue would protect his financial interest in Lot 6

Seaside, as Offit Kurman did not represent him in connection with the Agreement or the Florida

Mortgage. And Myers appears to have already alleged in his bankruptcy case that Offit Kurman is

not entitled to the proceeds of the sale of Lot 6 Seaside because it breached the Agreement in

failing to diligently prosecute the four subject legal matters. (See id. at 8–11). The Maryland

bankruptcy court rejected these arguments and approved a settlement between the United States

Trustee and Offit Kurman, which constitutes a waiver and release of claims between Myers, the

bankruptcy estate, and Offit Kurman. (See ECF 53-5, In re Myers, Case No. 15-26033-WIL, Order

Granting Chapter 7 Trustee’s Motion for Approval of Proposed Compromise and Settlement

(Bankr. D. Md. Dec. 18, 2017)). The Fourth Circuit affirmed the approval of the settlement in

2019. (See ECF 53-7, In re Myers, No. 18-2144, Judgment (4th Cir. Jul. 11, 2019)).

       At any rate, Kelly is a joint owner and mortgagor of the Lot 6 Seaside property and appears

to have the same ultimate objective of proving that Offit Kurman breached the Agreement and

thus is not entitled to the Lot 6 Seaside sale proceeds. “When the party seeking intervention has

the same ultimate objective as a party to the suit, a presumption arises that its interests are

adequately represented, against which the petitioner must demonstrate adversity of interest,



                                                18
         Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 19 of 37



collusion, or nonfeasance.” Virginia v. Westinghouse Elec. Corp., 542 F.2d 214, 216 (4th Cir.

1976). Myers has failed to demonstrate any adversity, collusion, or nonfeasance or any reason why

his wife cannot adequately represent any interest he has in this matter. In sum, Myers has not met

his burden to establish any of the four requirements for intervention as of right under Rule 24(a).

            c. Permissive Intervention

         Myers’s alternative argument that the court should grant him permission to intervene under

Rule 24(b) is unpersuasive. As previously explained, the extent to which Myers’s negligence,

malpractice, and emotional distress claims overlap with Kelly’s claims is not clear, given that Offit

Kurman did not represent Myers in connection with the Agreement. Because Myers has not

sufficiently explained his claims either in his motion or the pleading required by Rule 24(c), it is

impossible for the court to evaluate any overlap. Moreover, Myers’s intervention appears designed

to further delay this litigation by complicating Kelly’s motion to disqualify and/or by forcing Offit

Kurman to respond to claims which have already been waived by the approved settlement in

Myers’s Maryland bankruptcy case.

                                                ***

         The court concludes that Myers is not an appropriate intervenor under either type of

intervention under Rule 24. Accordingly, the court will deny the motion to intervene.

   IV.      Motion to Disqualify

         The court next turns to Kelly’s motion to disqualify.

         Maryland Rule of Professional Conduct 1.9 prevents a lawyer who has formerly

represented a client in a matter from “represent[ing] another person in the same or a substantially

related matter in which that person’s interests are materially adverse to the interests of the former

client unless the former client gives informed consent, confirmed in writing.” Md. Rule 19-301.9.



                                                 19
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 20 of 37



“Motions for disqualification are disfavored and are ‘permitted only where the conflict is such as

clearly to call into question the fair and efficient administration of justice.’” Dorsey v. Sokoloff,

381 F. Supp. 3d 521, 527 (D. Md. 2019) (quoting Gross v. SES Americom, Inc., 307 F.Supp.2d

719, 723 (D. Md. 2004)). Accordingly, Kelly, the party moving for disqualification “based on an

attorney’s alleged conflict of interest derived from representation in a prior matter must

demonstrate (1) the existence of a previous attorney-client relationship between the challenged

lawyer or law firm and the objecting former client, and (2) that the matter at issue in the present

representation is ‘the same or substantially related’ to the matter at issue in the previous

representation.” Dorsey, 381 F. Supp. 3d at 527.

       Kelly alleges that Gittins, an attorney at Offit Kurman’s counsel, Eccleston & Wolf,

previously represented her and Myers in a number of matters, including in relation to the

Agreement. In Maryland, an attorney-client relationship arises when

       (1) a person manifests to a lawyer the person’s intent that the lawyer provide legal
       services for the person; and either (a) the lawyer manifests to the person consent to
       do so; or (b) the lawyer fails to manifest lack of consent to do so, and the lawyer
       knows or reasonably should know that the person reasonably relies on the lawyer
       to provide the services; or (2) a tribunal with power to do so appoints the lawyer to
       provide the services.

Att’y Grievance Comm’n of Md. v. Shoup, 410 Md. 462, 490 (2009) (quoting Restatement (Third)

of the Law Governing Lawyers § 14 (2000)). The relationship may be formed in the absence of an

explicit agreement or payment arrangement and may arise “by implication from a client’s

reasonable expectation of legal representation and the attorney’s failure to dispel those

expectations.” Att’y Grievance Comm’n of Md. v. Brooke, 374 Md. 155, 175 (2003). “The facts

and circumstances of each particular case are critical” in determining whether such relationship

exists. Shoup, 410 Md. at 489.




                                                 20
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 21 of 37



        Kelly identifies three specific matters in which she asserts Gittins represented her. First,

she asserts that Gittins drafted, reviewed, edited, and facilitated the Agreement and Mortgage on

her behalf. (ECF 27 at 10). Second, Kelly argues that Gittins provided legal advice to her in

connection with “Lot 13 on Seaside,” a property related to the Seaside Case, one of the four matters

discussed in the Agreement. (Id. at 10–11). Third, she argues Gittins provided her with legal advice

in connection with a foreclosure over a property located at 4505 Wetherill Road, Bethesda,

Maryland. (Id. at 11) Kelly does not present any communications or documents exchanged

between her and Gittins that demonstrate an explicit agreement to an attorney-client relationship,

but Kelly attempts to show that such relationship was implied by Gittins’s representation of Kelly’s

husband, Myers. Kelly cites an email from Offit Kurman attorney Maurice Ver Standig to Gittins

that reads, in relevant part:

        . . . I understand that you [Robert Gittins] now represent Gregory Myers in
        connection with the pending foreclosure proceeding concerning the home at 4505
        Wetherill Road, in Bethesda, Maryland.

        As you [Robert Gittins] know, Timothy Lynch and I [Maurice VerStandig]
        represent Mr. Myers in several other proceedings, and we also represent his wife—
        Barbara Ann Kelly—in various other proceedings. Mr. Myers is often the party
        who Ms. Kelly nominates to interact with her counsel.

        In light of the foregoing, and per our discussion, please let me know if you can
        permit Mr. Lynch and myself to communicate directly with Mr. Myers Pursuant to
        Maryland Rule of Professional Conduct 4.2(a). . . .

(ECF 31-2, Aug. 28, 2015, M. VerStandig email). The significance of this email is not entirely

clear, but Kelly appears to be arguing that Gittins knew or reasonably should have known that

Kelly relied on him for legal advice simply because Gittins represented Myers concerning the 4505

Wetherill Road foreclosure and in light of VerStandig’s statement that “Mr. Myers is often the

party who Ms. Kelly nominates to interact with her counsel.” That is, Gittins should have expected,

based on a separate attorney’s understanding of his own relationship with the Myers-Kelly family,


                                                21
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 22 of 37



that any time Gittins gave legal advice to Myers, in reality he was also giving advice to Kelly. This

argument is nonsensical, as there is no evidence that Gittins ever interacted with Kelly or that

Myers presented himself to Gittins as her representative rather than an individual seeking advice

on behalf of himself. Gittins has declared that he has never met Kelly, that she never requested

that he act as her attorney, and that he has never knowingly communicated with Kelly. (ECF 31-

1, Gittins Decl. ¶¶ 17, 19, 21). Kelly has not provided any evidence to the contrary. It is quite clear

that though Gittins has represented Myers in a number of matters, he has never represented Kelly

in any capacity. That Kelly directed VerStandig, a different attorney, to communicate with Myers

when representing her, does not demonstrate with respect to Gittins that his communications with

Myers were really directed at giving legal advice to Kelly, whom Gittins has never met.

       As Kelly has failed to demonstrate the existence of a previous attorney-client relationship

between herself and Gittins, disqualification is not warranted and it is not necessary to address

whether any alleged previous representation is the same or substantially related to the issues in this

case. The court additionally notes that even if Kelly were able to establish a conflict,

disqualification would still not be appropriate. The Maryland Rules provide that “[w]hen an

attorney becomes associated with a firm, no attorney associated in the firm shall knowingly

represent a person in a matter in which the newly associated attorney is disqualified under Rule

19-301.9 unless the personally disqualified attorney is timely screened from any participation in

the matter and is apportioned no part of the fee therefrom.” Md. Rule 19-301.10(c). The alleged

conflicts Kelly raises predate Gittins’s employment with Eccleston & Wolf and out of an

abundance of caution, Eccleston & Wolf has screened Gittins from any participation in the

representation of Offit Kurman in this matter and he will receive no apportionment of fee nor any

remuneration from Eccleston & Wolf’s representation of Offit Kurman in this case. (ECF 31-1,



                                                  22
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 23 of 37



Gittins Decl. ¶ 27; ECF 51-1, Suppl. Gittins Decl. ¶ 10). Kelly has not attempted to demonstrate

that this screening is somehow lacking, nor has she identified any concrete confidential

information regarding any of her claims which Gittins possesses. Because the court has no reason

to believe the screening measures Offit Kurman has implemented will not be effective even if an

alleged conflict exists, there is no need to resort to the drastic measure of disqualification in this

case. See, e.g., Compass Mktg., Inc. v. Schering-Plough Corp., No. AMD 04-1663, 2006 WL

1892405, at *3 (D. Md. July 6, 2006) (motion for disqualification denied even where actual conflict

existed because conflicted attorney was adequately screened from the matter). Accordingly, the

court will deny the motion to disqualify Offit Kurman.

   V.      Motion to Strike Amended Complaint

        Next, the court will address Offit Kurman’s motion to strike Kelly’s amended complaint.

Per Federal Rule of Civil Procedure 12(f), “[t]he court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” “Rule 12(f) motions are

generally viewed with disfavor,” Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th

Cir. 2001) and generally will not be granted unless the challenged allegations have no possible or

logical connection to the subject matter of the controversy and may cause some form of significant

prejudice to a party. Wright & Miller, Fed. Prac. & Proc. § 1382.

        Under Federal Rule of Civil Procedure 15, a plaintiff is permitted to amend her complaint

once as a matter of right within twenty-one days of (a) serving the complaint or (b) being served

with a motion to dismiss; otherwise “a party may amend its pleading only with the opposing party’s

written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Leave to amend should be freely

granted under Rule 15(a), and amendments are generally accepted absent futility, undue prejudice,

or bad faith. See Foman v. Davis, 371 U.S. 178, 182 (1962); Matrix Capital Mgmt. Fund, LP v.



                                                 23
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 24 of 37



BearingPoint, Inc., 576 F.3d 172, 193 (4th Cir. 2009) (explaining that leave to amend “should be

denied only when the amendment would be prejudicial to the opposing party, there has been bad

faith on the part of the moving party, or amendment would be futile”). An amendment is futile

when the proposed amended complaint would not satisfy the requirements of the federal rules.

U.S. ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008).

       Offit Kurman argues that the amended complaint should be stricken because (1) it was filed

in violation of Rule 15 and the court’s Local Rules and (2) the filing of the amended complaint is

prejudicial to Offit Kurman in that it was filed in bad faith to create further unnecessary delay in

this litigation. The court addresses both arguments in turn.

       Kelly filed her amended complaint on October 30, 2020, well beyond the twenty-one-day

time period following service of Offit Kurman’s motion to dismiss. Thus, Kelly was required either

to obtain Offit Kurman’s consent to file the amended complaint or the court’s leave. Fed. R. Civ.

P. 15(a)(2). Offit Kurman contends Kelly obtained neither. Kelly concedes that she did not seek

leave from the court before filing the amended complaint, but argues that Offit Kurman did consent

to her filing it, citing an email from counsel for Offit Kurman to Kelly’s prior counsel sent July

10, 2020. The email memorializes a telephone conversation between counsel and states that

counsel “agreed that Offit Kurman does not need to file a response to the pending Complaint and

that [counsel for Kelly] will be filing an amended complaint. Offit Kurman then will have 30 days

thereafter to file a response.” (ECF 40-1, Jul. 10, 2015, Email). Also during the call, counsel for

Offit Kurman “set forth [his] position with respect to the deficiencies in the Complaint[.]” Id. In

Kelly’s view, this agreement between her prior counsel and counsel for Offit Kurman extended to

her even after her counsel had withdrawn from the case and for an indefinite period of time. This

interpretation is not reasonable given the events that followed the email. Less than one month after



                                                24
         Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 25 of 37



counsel for Offit Kurman’s communication with Kelly’s prior counsel, her counsel withdrew from

the case, and counsel for Offit Kurman thereafter filed a line with the court indicating that when it

learned counsel for Kelly had withdrawn without filing an amended complaint on her behalf, they

sent to Kelly a letter agreeing to accept service of the original complaint and notifying her that

Offit Kurman intended to file a response to the original complaint. (ECF 23). This line dispels any

notion that Kelly could have believed she had counsel’s consent to file the amended complaint.

Nor did Kelly thereafter indicate that she intended to file an amended complaint or request that

Offit Kurman wait to file its response.

         In fact, Kelly’s response to Offit Kurman’s letter indicates quite the opposite. On

September 3, 2020, Kelly advanced the position that Offit Kurman had been properly served back

in 2018 and that she had never authorized her prior counsel to agree that Offit Kurman did not

need to respond to the original complaint. (ECF 41-13, Sep. 3, 2020, Email). Given this

representation, it is wholly unsurprising that counsel for Offit Kurman believed Kelly would not

be filing an amended complaint and proceeded to file its motion to dismiss in response to the

original complaint. The court thus agrees with Offit Kurman that the amended complaint was filed

without consent from opposing counsel and without leave of the court. 4

         This brings the court to Offit Kurman’s argument that the filing of the amended complaint

is prejudicial, in bad faith, and intended to cause further delay. The amended complaint expands

Kelly’s allegations from twenty-five to thirty-five pages and adds allegations with either an unclear

relationship to Offit Kurman’s alleged conduct with respect to the Agreement or which may relate

to the Agreement but were known at the time of the filing of the original complaint. For example,


4
  Kelly also failed to attach a proposed red-lined amended complaint, in violation of Local Rule 103.6. But where a
plaintiff is self-represented, the court does not generally reject a request to file an amended complaint based on a
failure to comply with court rules alone without some showing of prejudice to the opposing party. See, e.g., Price v.
Waste Mgmt., Inc., No. CIV.A. ELH-13-02535, 2014 WL 1764722, at *13–14 (D. Md. Apr. 30, 2014) (citing cases).

                                                         25
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 26 of 37



Kelly seeks to add a constructive fraud claim regarding a 2012 notice of lien Offit Kurman filed

in the Seaside case and a fraudulent inducement and fraudulent misrepresentation claim regarding

a 2012 complaint Offit Kurman filed against Kelly and Myers, neither of which appear to have

any relationship to Kelly’s claims regarding the Agreement. (See ECF 33, Am. Compl. ¶¶ 35–52).

And she attempts to add a number of claims, including conversion, wrongful retention, and

constructive fraud, which are aimed at recovering the sum of money Offit Kurman was awarded

out of the Lot 6 sale proceeds in bankruptcy proceedings, offering no reason why those claims

could not have been brought initially. (See id. ¶¶ 25–34, 53–73).

       The court views the amended complaint as one of a number of filings by Kelly or Myers

in this matter, including the suggestion of bankruptcy, the motion to intervene, the motion to

disqualify, and the motion for stay, that appear designed to prevent or delay a ruling on Offit

Kurman’s pending motion to dismiss. The amended complaint’s injection of unrelated and/or

previously known issues into the case is evidence that the amended complaint was filed in bad

faith and for the purpose of the delay and, like the motion to disqualify, the amended complaint

was filed in lieu of a response to the motion to dismiss following one of the numerous extended

deadlines the court offered to Kelly to submit such response. Permitting an amendment to the

complaint now would cause further unnecessary delay, as it would supersede the operative

complaint and moot the motion to dismiss, see Fawzy v. Wauqiez Boats SNC, 873 F.3d 451, 455

(4th Cir. 2017), thereby prejudicing Offit Kurman by forcing it to respond anew to the greatly

expanded, but no more clarified, allegations in the amended complaint. In such circumstances, the

court believes there is no alternative to striking the allegations in the amended complaint and

proceeding to rule on the motion to dismiss. To the extent some arguments in the amended

complaint appear to address some of Offit Kurman’s motion to dismiss, (see ECF 33, Amended.



                                               26
          Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 27 of 37



Compl. ¶ 17), the court will treat the amended complaint as a response to the motion to dismiss.

Accordingly, the court will grant Offit Kurman’s motion to strike the amended complaint and its

accompanying exhibits.

    VI.      Motion to Dismiss

          Finally, the court will address Offit Kurman’s motion to dismiss Kelly’s original

complaint.

             a. Standard of Review

          To survive a motion to dismiss, the factual allegations of a complaint “must be enough to

raise a right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (internal citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence

sufficient to prove the elements of the claim. However, the complaint must allege sufficient facts

to establish those elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation

omitted). “Thus, while a plaintiff does not need to demonstrate in a complaint that the right to

relief is ‘probable,’ the complaint must advance the plaintiff’s claim ‘across the line from

conceivable to plausible.’” Id. (quoting Twombly, 550 U.S. at 570). Additionally, although courts

“must view the facts alleged in the light most favorable to the plaintiff,” they “will not accept ‘legal

conclusions couched as facts or unwarranted inferences, unreasonable conclusions, or arguments’”

in deciding whether a case should survive a motion to dismiss. U.S. ex rel. Nathan v. Takeda

Pharm. North Am., Inc., 707 F.3d 451, 455 (4th Cir. 2013) (quoting Wag More Dogs, LLC v.

Cozart, 680 F.3d 359, 365 (4th Cir. 2012)). The court is mindful of its obligation to liberally

construe self-represented pleadings, such as the instant complaint. See Erickson v. Pardus, 551

U.S. 89, 94 (2007). Nonetheless, liberal construction does not mean that this Court can ignore a



                                                  27
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 28 of 37



clear failure in the pleading to allege facts which set forth a cognizable claim. See Weller v. Dep’t

of Soc. Servs., 901 F.2d 387 (4th Cir. 1990); see also Beaudett v. Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985) (stating a district court may not “conjure up questions never squarely presented”).

       As a general rule, the court does not consider extrinsic evidence at the motion to dismiss

stage; however, it is a well-recognized exception to this rule that the court may consider, without

converting the motion to dismiss into one for summary judgment, documents attached to the

complaint as exhibits, see Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016)

(citing Fed. R. Civ. P. 10(c)), and documents submitted by the movant not attached to or expressly

incorporated in the complaint, so long as they are “integral to the complaint and there is no dispute

about the document’s authenticity,” id. (citing Sec’y of State for Defence v. Trimble Navigation

Ltd., 484 F.3d 700, 705 (4th Cir. 2007); Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367

F.3d 212, 234 (4th Cir. 2004); Phillips v. LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999)). A

document is “integral” to the complaint if its “very existence, and not the mere information it

contains, gives rise to the legal rights asserted.” Chesapeake Bay Found., Inc. v. Severstal

Sparrows Point, LLC, 794 F. Supp. 2d 602, 611 (D. Md. 2011) (quoting Walker v. S.W.I.F.T.

SCRL, 517 F. Supp. 2d 801, 806 (E.D. Va. 2007)) (emphasis removed).

       Allegations of fraud must be pled with particularity. Rule 9(b) states that “[i]n alleging

fraud or mistake, a party must state with particularity the circumstances constituting fraud or

mistake.”

            b. Breach of Contract

       To state a claim for breach of contract under Maryland law, a plaintiff must establish that

“the defendant owed the plaintiff a contractual obligation and that the defendant breached that

obligation.” Taylor v. NationsBank, N.A., 365 Md. 166, 175 (2001). The parties do not dispute that



                                                 28
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 29 of 37



the Agreement formed a contractual obligation between them. The dispute centers instead on

which party, if any, breached the Agreement.

       Offit Kurman argues that Kelly fails to plausibly allege that it breached the Agreement,

given that (1) the Agreement required Kelly to list Lot 6 for sale on or before January 20, 2014,

(2) Kelly failed to abide by that term, (3) Kelly’s failure to list Lot 6 as required by the agreement

is an “Event of Default” under the Agreement, and (4) Offit Kurman had the right under the

Agreement to discontinue legal representation in an Event of Default. Kelly does not dispute that

the Agreement required her to list Lot 6 by January 20, 2014, or that a failure to do so would trigger

an Event of Default, giving Offit Kurman the right to terminate its representation of her. Nor does

she argue that she listed Lot 6 by January 20, 2014. Rather, her argument is that following the

Agreement, Offit Kurman instructed her and Myers not to list Lot 6 pursuant to the terms of the

Agreement. That is, Kelly alleges that Offit Kurman modified the Agreement and thereafter

wrongfully claimed that she was in breach of a superseded version. In support of this allegation,

Kelly cites the August 12, 2014, email from Offit Kurman attorney Timothy Lynch to Myers which

states, in relevant part: “[W]e need to talk about the Regions letter, regions collection efforts and

when to list Lot 6. I think that you should list it ASAP in case things do not go as planned at our

hearing. I think Regions will be super aggressive on its collection efforts.” (ECF 1-8, Aug. 12,

2014, Email). Although the email shows that Lynch was urging that the property be listed

promptly, Kelly argues this email confirms her argument and further asserts that “Lynch would

not use the phrase ‘we need to talk about . . . when to list Lot 6’ if the requirement in the original

Agreement had not already been modified by mutual agreement.” (ECF 33 ¶ 17).

       Even assuming that Kelly’s interpretation of the email is correct and that Offit Kurman

agreed at some point prior to August 20, 2014, that Kelly should delay listing Lot 6 for tactical



                                                 29
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 30 of 37



litigation purposes, the Agreement states that the deadline to list Lot 6 was January 20, 2014,

unless “otherwise agreed in writing by Offit Kurman.” (ECF 1-2, Agreement, art. II, Credit

Payment and Terms). Kelly does not allege Offit Kurman made any agreement to modify the listing

deadline in writing before the August 20, 2014, email. Thus, Kelly has failed to allege facts

sufficient to establish beyond a speculative level that Offit Kurman breached the Agreement.

Accordingly, Kelly’s breach of contract claim will be dismissed.

           c. Truth-In-Lending Act

       Kelly’s TILA claim is based on the allegation that Offit Kurman failed to provide

disclosures required by TILA regarding the Florida Mortgage and that Offit Kurman failed to

respond to an email from Kelly on July 6, 2017, which requested those disclosures. Offit Kurman

argues that TILA is inapplicable to this case as Kelly has failed to allege any facts establishing that

Offit Kurman falls within the definition of a “creditor” under TILA and in any event, any TILA

claim is time-barred.

       In order “to assure a meaningful disclosure of credit terms so that the consumer will be

able to compare more readily the various credit terms available to [her] and avoid the uninformed

use of credit,” Gilbert v. Residential Funding, LLC, 678 F.3d 271, 275–76 (4th Cir. 2012) (quoting

15 U.S.C. § 1601(a)), TILA requires that creditors disclose certain details about loans, fees, and

costs. These requirements apply only to “creditors” as defined by the statute and the assignees of

those creditors. Title 15 U.S.C. § 1602(g) defines a “creditor” as “a person who both (1) regularly

extends, whether in connection with loans, sales of property or services, or otherwise, consumer

credit which is payable by agreement in more than four installments or for which the payment of

a finance charge is or may be required, and (2) is the person to whom the debt arising from the

consumer credit transaction is initially payable on the face of the evidence of indebtedness . . . .”



                                                  30
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 31 of 37



For a plaintiff to sufficiently plead a TILA claim, they must assert that the defendant is a “creditor”

covered by the statute. See, e.g., Ward v. Sec. Atl. Mortg. Elec. Registration Sys., Inc., 858 F. Supp.

2d 561, 566 (E.D.N.C. 2012); Mosley v. OneWest Bank, No. CIV.A. RDB-11-00698, 2011 WL

5005193, at *3 (D. Md. Oct. 19, 2011); Carter v. Alston, No. 3:05 CV 563, 2005 WL 3021974, at

*2 (E.D. Va. Nov. 10, 2005). Kelly has made no attempt in her complaint to allege any facts that

would indicate Offit Kurman regularly extends consumer credit such that it is plausible that it may

fall within the definition of a creditor under TILA.

       Moreover, actions under TILA must be brought within “one year from the date of the

occurrence of the violation.” 15 U.S.C. § 1640(e). Disclosures required by TILA generally must

be given before the credit is extended, see id. §§ 1637a, 1638(b), meaning that any violation Kelly

could state would have occurred prior to the date the Florida Mortgage was executed in 2013.

Kelly filed her complaint on December 12, 2017. Thus, any TILA claim would be barred by the

statute of limitations. See, e.g., McCray Fed. Home Loan Mortg. Corp., 839 F.3d 354, 362 (4th

Cir. 2016) (affirming dismissal of TILA claim based on statute of limitations where the plaintiff

had notice that the defendant was the owner of the loan). Accordingly, Kelly’s TILA claim will be

dismissed.

             d. Fair Debt Collection Practices Act

       Kelly asserts that Offit Kurman failed to comply with the FDCPA in three separate

instances: (1) when it sent to Kelly the September 24, 2015, letter asserting she had breached the

Agreement, (2) when Offit Kurman sent to Kelly the December 2, 2016, letter titled “Supplemental

Notice of Default,” and (3) when it failed to respond to Kelly’s July 6, 2017, letter requesting

TILA disclosures. Offit Kurman argues the FDCPA does not apply because Offit Kurman is not a

“debt collector” as defined by the FDCPA and, in any event, any FDCPA claim is time-barred.



                                                  31
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 32 of 37



       In order to state a claim under the FDCPA, Kelly must allege that: 1) she has been the

object of collection activity arising from consumer debt, 2) Offit Kurman is a debt collector as

defined by the statute, and 3) Offit Kurman has engaged in an act or omission prohibited by the

statute. See Stewart v. Bierman, 859 F. Supp. 2d 754, 759–60 (D. Md. 2012), aff’d sub nom.

Lembach v. Bierman, 528 F. App’x 297 (4th Cir. 2013). Like claims under TILA, claims under the

FDCPA must be brought “within one year from the date on which the violation occurs.” 15 U.S.C.

§ 1692k(d). The limitations period “runs anew from the date of each violation.” Bender v. Elmore

& Throop, P.C., 963 F.3d 403, 408 (4th Cir. 2020). Even if the court were to assume that Kelly

has plausibly alleged that Offit Kurman is a “debt collector” within the definition of the statute,

which would require factual allegations (not made in this case) that Offit Kurman “regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another,” 15 U.S.C. § 1692a(6), each of the violations Kelly alleges occurred more than one

year before Kelly filed her complaint on December 12, 2017. Accordingly, any FDCPA claim

Kelly has alleged is barred by the statute of limitations and will be dismissed.

           e. Fraud

       Next, Kelly alleges that Offit Kurman “made false statements of material fact” to her “that

the Credit Agreement and Mortgage were authorized, lawful and in [her] best interest” (ECF 1,

Compl. ¶ 39) and that this constituted constructive fraud, fraudulent inducement, and fraudulent

misrepresentation. Offit Kurman argues that Kelly’s fraud claims must be dismissed because they

are not stated with particularity under Federal Rule of Civil Procedure 9(b).

       Kelly’s fraud-based causes of action each require her to prove the following: (1) Offit

Kurman made a false representation to Kelly (2) that was either known to the firm to be false or

was made with reckless indifference as to its truth (3) for the purpose of defrauding Kelly, (4) and



                                                 32
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 33 of 37



that Kelly reasonably relied on the misrepresentation and (5) suffered injury as a result. See

Hoffman v. Stamper, 385 Md. 1, 28 & n.1 (2005); Redemptorists v. Coulthard Servs., Inc., 145

Md. App. 116, 153 (2002). Under Rule 9(b), “In alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). To meet this

standard, Kelly must, “at a minimum, describe ‘the time, place, and contents of the false

representations, as well as the identity of the person making the misrepresentation and what he

obtained thereby.’” United States ex rel Wilson, 525 F.3d at 379 (quoting Harrison v.

Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999)).

       Kelly’s conclusory assertion that Offit Kurman made false statements of material fact to

her that the Agreement and Mortgage were authorized, lawful, and in her best interest does not

meet the Rule 9(b) standard. Kelly has not pled the identity of the person making the alleged

misrepresentation, there are no allegations as to other necessary circumstances of the alleged fraud,

including the time and place of the alleged statement, nor are the contents of Offit Kurman’s

representations as to the Agreement and the Mortgage clear from the complaint. See id. Even if

Kelly’s allegations otherwise complied with Rule 9(b), the claim fails to plausibly allege

fraudulent intent. See id.; Ashcroft v. Iqbal, 556 U.S. 662, 686–87 (2009) (“Rule 9 merely excuses

a party from pleading . . . intent under an elevated pleading standard. It does not give [a party]

license to evade the less rigid—though still operative—strictures of Rule 8.”); Mayfield v. Nat’l

Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 377 (4th Cir. 2012). Kelly asserts only that

Offit Kurman made the representations at issue with knowledge of its falsity or with reckless

indifference to the truth of the representation. (ECF 1, Compl. ¶ 43). This assertion is a legal

conclusion unsupported by any factual allegations in Kelly’s complaint. See Ellis v. Palisades

Acquisition XVI LLC, No. CV JKB-18-03931, 2019 WL 3387779, at *7 (D. Md. July 26, 2019)



                                                 33
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 34 of 37



(dismissing fraud-based Maryland Consumer Debt Collection Act claim against one defendant

where the plaintiff made only conclusory allegations regarding that defendant’s knowledge of the

invalidity of the plaintiff’s debt, but permitting claim against separate defendant whose knowledge

could be inferred on the facts pled). Accordingly, Kelly’s fraud claims will be dismissed.

           f. Legal Malpractice & Breach of Fiduciary Duty

       Kelly alleges that a number of Offit Kurman’s actions constituted legal malpractice,

including that Offit Kurman (1) failed to properly understand and apply Florida common law to

“Plaintiff’s facts and circumstances;” (2) made false statements of material fact or omissions

regarding the Agreement and Mortgage; (3) induced Kelly to execute the Agreement and

Mortgage; (4) mismanaged Kelly’s matters such that Kelly was “forced to incur excessive and

unnecessary legal fees and expenses;” (5) failed to file all necessary and appropriate motions and

pleadings to protect Kelly’s interests; and (6) filed frivolous pleadings in Kelly’s matters. (ECF 1,

Compl. ¶¶ 62–75). Kelly further alleges “numerous other” unspecified instances where Offit

Kurman’s conduct “fell below the applicable standard of care.” (Id. ¶ 73). Offit Kurman argues

that the legal malpractice claim lacks any factual allegations to support it and that the allegations

are disproven by record evidence.

       In Maryland, a former client may state a malpractice action against a lawyer if they can

show (1) the attorney’s employment, (2) the attorney’s neglect of a reasonable duty, and (3) loss

to the client proximately caused by that neglect of duty. See Thomas v. Bethea, 351 Md. 513, 528–

29 (1998). In order to show proximate causation, the plaintiff must demonstrate that “but for the

defendant lawyer’s misconduct, the plaintiff would have obtained a more favorable judgment in

the previous action.” Suder v. Whiteford, Taylor & Preston, LLP, 413 Md. 230, 241 (2010)

(quoting Restatement (Third) of Law Governing Lawyers § 53 cmt. b (2000)).



                                                 34
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 35 of 37



       Kelly’s allegations of malpractice are entirely legal conclusions (e.g., Offit Kurman made

“false statements” or failed to “properly understand and apply Florida common law”) and are not

supported by any factual allegations in the complaint. In many places, the allegations are so vague

that it is impossible to determine which of Kelly’s many matters she alleges Offit Kurman handled

negligently. In addition, allegations concerning proximate causation are entirely lacking. Kelly

makes no effort to identify how the outcomes of her various matters would have been more

favorable to her had Offit Kurman acted differently. Accordingly, the court will dismiss Kelly’s

legal malpractice claim.

       As for Kelly’s claim for breach of fiduciary duty, it is based on essentially the same

allegations, and Maryland law requires her to prove essentially the same elements: (1) “the

existence of a fiduciary relationship;” (2) “breach of the duty owed by the fiduciary to the

beneficiary;” and (3) “harm to the beneficiary.” Plank v. Cherneski, 469 Md. 548, 599 (2020). For

the same reasons as the legal malpractice claim, Kelly’s claim for breach of fiduciary duty will be

dismissed.

             g. Intentional Infliction of Emotional Distress

       Finally, Kelly alleges that Offit Kurman’s discontinuation of the provision of legal services

in connection with the cases discussed in the agreement has caused her severe emotional distress,

including physical symptoms, and that Offit Kurman’s withdrawal from those cases was

intentional or reckless as to the emotional distress Offit Kurman knew she would experience.

       Under Maryland law, to prevail on a claim for intentional infliction of emotional distress

Kelly must establish: (1) the defendant engaged in intentional or reckless conduct; (2) the conduct

was extreme or outrageous; (3) the wrongful conduct caused the emotional distress; and (4) the

emotional distress was severe. Batson v. Shiflett, 325 Md. 684, 733 (1992); see also Lipenga v.



                                                35
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 36 of 37



Kambalame, 219 F. Supp. 3d 517, 528 (D. Md. 2016). Claims for intentional infliction of

emotional distress are “rarely viable,” Respess v. Travelers Cas. & Sur. Co. of Am., 770 F. Supp.

2d 751, 757 (D. Md. 2011), and are “to be used sparingly and only for opprobrious behavior that

includes truly outrageous conduct,” Kentucky Fried Chicken Nat’l Mgmt. Co. v. Weathersby, 326

Md. 663, 670 (1992). The conduct must exceed “all possible bounds of decency, and [is] to be

regarded as atrocious, and utterly intolerable in a civilized community.” Lasater v. Guttman, 194

Md. App. 431, 448 (2010). To satisfy the fourth element, a party must plausibly allege that he or

she “suffered a severely disabling emotional response” to the conduct, such that no reasonable

person “could be expected to endure it.” Lipenga, 219 F. Supp. 3d at 528 (internal quotation marks

omitted) (emphasis in original).

       Kelly states only boilerplate allegations of emotional distress which are insufficient to state

a claim for intentional infliction of emotional distress. See, e.g., McNamee, 2020 WL 758151, at

*10 n.8 (citing Twombly, 550 U.S. at 555). The court cannot conclude on the facts alleged that

Offit Kurman’s exercise of its contractual right to withdraw from legal representation of Kelly

plausibly exceeded “all possible bounds of decency” or that it is “to be regarded as atrocious, and

utterly intolerable in a civilized community.” Lasater, 194 Md. App. at 448. Accordingly, Kelly’s

intentional infliction of emotional distress claim will be dismissed.




                                                 36
        Case 1:17-cv-03668-CCB Document 58 Filed 08/23/21 Page 37 of 37



                                        CONCLUSION

       For the reasons stated herein, the court will deny the motion for disqualification, (ECF 27),

and the motion to intervene, (ECF 52), and will grant the motion to strike the amended complaint,

(ECF 35), the motion to strike the suggestion of bankruptcy, (ECF 55), and the motion to dismiss,

(ECF 25). A separate Order follows.



  8/23/2021                                                     /S/
Date                                                         Catherine C. Blake
                                                             United States District Judge




                                                37
